The plaintiffs in this case are the children of Patrick Jordan who died in 1919. At his death they became the owners of 190 acres of farm lands in Shiawassee county. This property was composed of three parcels consisting of 105 acres, 45 acres, and 40 acres. On January 21, 1925, the executor of the Jordan estate, whose authority so to do is not questioned, entered into a contract to sell these lands to Dennis Morony for $10,000, payable March 1, 1925. Morony, on January 31, 1925, sold the two parcels containing 150 acres to the defendant Simeon DeBarr, the down payment being $5,100. The purchaser went into possession March 1, 1925. Later Morony sold on a land contract the remaining 40 acres to Charles DeBarr, son of Simeon DeBarr. The purchaser went into possession of this parcel August 31, 1926. These vendees have continued in possession of the respective parcels since the dates above noted. The bill *Page 595 
of complaint herein was filed May 1, 1928; and to that date Morony had paid only $800 on the original contract. He died prior to the filing of this bill. The suit was brought against Louis R. Morony as the administrator of the estate of Dennis Morony and the other defendants to enforce the payment of the contract price by said administrator, and in default thereof to have the contract foreclosed and possession restored to plaintiffs. The relief sought is not contested by the administrator of the Dennis Morony estate; and the only defense urged by the other defendants is that plaintiffs could not furnish a merchantable title as provided in the contract in which Morony was the vendee. On this ground the defendants DeBarr assert that plaintiffs should be denied relief. After having heard the case in open court, the circuit judge entered a decree granting the relief sought. The defendants DeBarr have appealed.
The question presented was covered by the finding filed by the circuit judge, as follows:
"The court is of the opinion, however, that such a defense cannot be made because those who make it are in possession of these premises and have been for several years since the date of the Morony contract. If the title was defective and not perfected it was the duty of Morony and those holding under him to surrender possession of the premises and bring suit for any damage sustained because of breach of contract against those liable for the same. The contract purchasers here cannot forever withhold from the plaintiffs their land and enjoy the possession and profits thereof and pay nothing on their contract because they claim the plaintiffs cannot furnish to them a merchantable title."
The foregoing conclusion of the circuit judge is abundantly supported by the authorities, and is controlling *Page 596 
in the instant case. 39 Cyc. p. 1614; 27 R. C. L. pp. 543, 544, 546; McIndoe v. Morman, 26 Wis. 588 (7 Am. Rep. 96); Sheehan v.McKinstry, 105 Ore. 473 (210 P. 167, 34 A.L.R. 1315);Lasley v. Pendleton, 109 Kan. 466, 473 (200 P. 274);Curran v. Banks, 123 Mich. 594; Ferris v. Poucher, 152 Mich. 251,254; and Townsend v. Kreigh, 133 Mich. 243. It may be further noted that there is no privity of contract between the defendants DeBarr and the plaintiffs in this case. The former are not assignees of the contract in which Dennis Morony was the vendee. Whatever rights the DeBarrs have arise solely from separate subcontracts in which Dennis Morony was the vendor. Whatever consideration the DeBarrs have paid passed to Morony and not to the plaintiffs in this case. If anybody has rights enforceable under the contract by which plaintiffs are bound, it is the estate of Dennis Morony, deceased, which estate is not contesting the right of plaintiffs to the relief sought. The plaintiffs are not seeking to enforce payment of the contract price against the defendants DeBarr. Instead, plaintiffs are only asking that the unlawful possession of the DeBarrs be terminated, and as to plaintiffs being entitled to this relief, there can be no question under the record in this case.
While the defendants DeBarr are not entitled to it as a matter of right, in an effort to do equity, a provision might well have been embodied in the decree giving them the right to protect whatever investment they have already made in this property, by paying to plaintiffs within a time specified the amount due to them under the original Morony contract. The circuit judge found this amount to be $13,133.93 as of May 21, 1929. A decree may be taken in this court affirming the decree of the lower *Page 597 
court except at the option of the defendants DeBarr the decree may be modified by a provision granting to these defendants the right to redeem from the default under the Morony contract within 30 days after filing this opinion by paying or tendering to plaintiffs taxable costs and $13,133.93 with interest at the rate of six per cent. per annum from May 21, 1929, together with any additional sums paid by or in behalf of plaintiffs in the interim for taxes, insurance, etc., with interest thereon. Upon such payment, plaintiffs shall convey to the defendants DeBarr such title to the respective parcels of land as the plaintiffs possess, but they will not be required to further perfect title to the property. With the modification noted, the decree entered below is affirmed, with costs to appellees.
WIEST, C.J., and BUTZEL, CLARK, McDONALD, POTTER, SHARPE, and FEAD, JJ., concurred.